Exhibit 10.22B

SECOND AMENDMENT TO PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (the “Second Amendment”) is made as
of the 4th day of August, 2006, by and between JAY GANESH, INC., a Virginia
corporation, or permitted assigns (“Buyer”), HIREN PATEL (“Guarantor”), and
CAPITOL HOTEL ASSOCIATES, LP, a Virginia limited partnership (“Seller”).

W I T N E S S E T H :

WHEREAS, Buyer, Guarantor, and Seller have entered into that certain Purchase
Agreement (the “Purchase Agreement”), dated as of June 15, 2006, for the
purchase by Buyer from Seller of the Assets as identified and described in the
Purchase Agreement; and

WHEREAS, Buyer has requested that Seller extend the Inspection Period through
August 4, 2006; and

WHEREAS, Buyer and Seller executed that certain First Amendment to Contract (the
“First Amendment”), dated as of July 25, 2006, in order to extend the Due
Diligence Date as set forth in the Contract; and

WHEREAS, Buyer, Guarantor, and Seller now desire to further amend and modify the
Purchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) paid by Buyer to
Seller, and the mutual covenants of Buyer, Guarantor, and Seller contained
herein, Buyer, Guarantor, and Seller hereby agree as follows:

1. Defined Terms. Capitalized words and phrases not otherwise defined in this
Second Amendment shall have the meanings that such capitalized words and phrases
have in the Purchase Agreement, as amended by the First Amendment.



--------------------------------------------------------------------------------

2. Conditions. Buyer acknowledges and agrees that Buyer has completed its due
diligence investigation of the Assets and that Buyer is satisfied with the
condition of the Assets. Buyer further acknowledges that Buyer is prepared to
accept the financing for the purchase of the Assets as proposed by Seller in the
Memorandum, dated August 4, 2006, prepared by Drew Sims, and addressed to Aaron
Patel, David Beatty & Stephen Brewer, a copy of which Memorandum is attached
hereto and incorporated herein by this reference, and that Buyer is prepared to
close on the purchase of the Assets on August 10, 2006.

3. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which shall constitute an original of this Second
Amendment.

4. Ratification of Purchase Agreement. Except as amended and modified hereby,
Buyer, Guarantor, and Seller hereby affirm and ratify the Purchase Agreement and
agree that the Purchase Agreement remains in full force and effect.

5. Agreement Under Seal. This Second Amendment is an instrument executed under
seal and shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.

IN WITNESS WHEREOF, the parties have executed this Second Amendment by their
duly authorized representatives on the date set forth below.

[signatures appear on following page]

 

2



--------------------------------------------------------------------------------

     SELLER:      Capitol Hotel Associates, LP August 4, 2006      By  

/s/ Andrew M. Sims

Date        Andrew M. Sims      [SEAL]      BUYER:      Jay Ganesh, Inc. August
4, 2006      By  

/s/ Hiren Patel, President

Date        Hiren Patel, President      [SEAL]      GUARANTOR: August 4, 2006
     By   Hiren Patel                                                  (SEAL)
Date        Hiren Patel

 

3



--------------------------------------------------------------------------------

LOGO [g31413img01.jpg]

814 Capitol Landing Road

Williamsburg, Virginia 23185

(757) 229-5648 telephone

(757) 564-8801 fax

www.mhihospitality.com

M E M O R A N D U M

 

DATE:    August 4, 2006 TO:    Aaron Patel, David Beatty, & Stephen Brewer FROM:
   Drew Sims SUBJECT:    Williamsburg Sale CC:    David Folsom

*     *     *     *     *     *

 

•   We are amending the terms at your request to permit the transaction to move
forward with the subject transaction. MHI is willing to move forward and provide
interim financing pursuant to the terms and conditions set forth below.

 

•   MHI will provide the following financing:

 

  •   First Mortgage                             @     $2,630,000

 

  1) In form and substance consistent with standard Towne Bank documentation.

 

  2) The loan will mature on December 31, 2006 and bear interest at 8% interest
only monthly. The borrower may extend the loan to August 1, 2007 by paying a
loan extension fee of $16,000.

 

  •   Second Mortgage                     @     $1,400,000

 

  1) In form and substance consistent and acceptable with and to the SBA second
mortgage as contemplated in the transaction’s original financing; standard Towne
Bank documents to apply.

 

  2) The loan will mature on December 31, 2006 and bear an interest rate of
8.5%, payable in monthly interest only payments. The loan may be extended to
August 1, 2007 by paying a loan extension fee of $9,000.

 

  3) The repayment source for this loan will be the SBA funding of $1,400,000.

 

--------------------------------------------------------------------------------

* A publicly traded company on the American Stock Exchange (“AMEX”) under the
symbol MDH



--------------------------------------------------------------------------------

Page 2/Sims to Patel, Beatty & Brewer

 

  •   Third Mortgage                     @     $ 400,000

 

  1) In form and substance as provided by the first amendment to the purchase
and sale contract.

 

  2) The loan will mature on August 1, 2007 and interest will accrue and be
payable at an 8.0% rate, in monthly interest only installments.

 

•        Equity by Buyer                     @     

   $ 320,000       

TOTAL

   $ 4,750,000       

 

 

•   Coordinating Issues with regard to MHI financing:

 

  •   The current deposit of $125,000 will be applied to the purchase price at
closing.

 

  •   Buyer will have until December 31, 2006 to successfully refinance MHI’s
1st mortgage with a senior secured 1st mortgage provided by a lender meeting SBA
requirements or the loan extension fee will be due and the loan may be extended
to August 1, 2007.

 

  •   Buyer will have until December 31, 2006 to successfully receive SBA
approval and funding in order to refinance MHI’s second mortgage note, or the
loan extension fee will be due and the loan may be extended to August 1, 2007.

 

  •   Simultaneous to the August 10 closing, MHI will issue a contingent
commitment to provide a substitute third mortgage in the amount of $400,000 for
a term of twenty years at an interest rate of 8.0% interest only for four years
and a twenty year amortization schedule thereafter, with the understanding that
the previously agreed to accelerated pay-off side letter is in effect; the
contingency for MHI to fund the substitute third mortgage is the successful
funding of a senior secured mortgage by a qualified lender (that is acceptable
to the SBA) @ $2.63M and the SBA loan @ $1.4M.

 

  •   All loans are fully cross-default protected.

 

  •   The first and second mortgage loans will be fully guaranteed by Aaron
Patel.

 

  •   The borrower will be required to acquire and own the hotel in a single
purpose Virginia based corporation; all stock will be pledged to the lender as
collateral. In the event of default the lender will have the right to vote the
shares.

 

•   Let me know. Thanks.